Citation Nr: 1316520	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  05-15 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for liver disability associated with liver failure, status post liver transplant, to include as due to herbicide exposure or as secondary to service connected diabetes mellitus.  

2.  Entitlement to service connection for kidney disability, claimed as secondary to liver failure, status post liver transplant, or to service-connected diabetes mellitus. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from November1965 to December 1985. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2004 rating decision in which the RO denied service connection for liver failure (status post liver transplant) and for kidney failure.  The Veteran perfected a timely appeal as to both issues.

In May 2009, the Board denied the Veteran's claim for service connection for kidney failure, on a direct basis, and remanded the claims for service connection for liver failure (status post liver transplant) and for kidney failure, as  a secondary basis due to liver failure, to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  

In April 2011 and January 2013, the Board again remanded the matters remaining on appeal to the RO, via the AMC, for completion of the directives of the May 2009 remand.  

Since the Board's January 2013 remand, the Veteran's  representative has advanced the alternative theory of entitlement that  the liver and kidney disabilities for which service connection is sought are secondary to the Veteran's diabetes.  Hence, the Board has expanded the characterization of each issue, as reflected on the title page.  

Unfortunately, for reasons expressed below, the matters on appeal are, again, being remanded to the RO, via the AMC.  VA will notify the appellant when further action, on his part, is required.

As final preliminary matters, the Board notes that, in his April 2013 presentation to the Board , the Veteran's representative raised the issues of service connection for hypertension, to include as secondary to diabetes and kidney dysfunction, and for hearing loss in the left ear.  However, these matters have not been adjudicated by the agency of original jurisdiction (here, the RO). .  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the RO for appropriate action.  

REMAND

In the April 2011 remand, the Board requested that arrangements be made for the  Veteran to undergo a VA examination that included a medical opinion as to whether the Veteran had a liver disability that was etiologically related to service, to include as a result of herbicide exposure.  As the requested opinion had not been adequately completed by the physician who conducted the May 2011 VA examination scheduled pursuant to this remand, the Board remanded the claim again in January 2013 for an addendum opinion from the VA physician who examined the Veteran in May 2011.  Stegall v. West, 11 Vet. App. 268 (1998) (standing for the proposition that Board is required to ensure compliance with the instructions of its remands).  

The opinion obtained pursuant to the most recent remand-completed in March 2013 by the VA physician who conducted the May 2011 VA examination-was  that it was less likely as not that the Veteran's current liver disability had its onset or was otherwise related to service, to include presumed in-service herbicide exposure.  Prior to rendering this opinion, the physician indicated that he had done the following:  

I did try to pull some articles and did some research, and I tried to look at other diseases associated with Agent Orange or other herbicide exposure, and I do not see where liver involvement has been noted.  

In the April 2013 presentation, the Veteran's representative found fault with the March 2013 opinion, stating that there is a "well known direct link between dioxins [a component of the herbicide Agent Orange used in Vietnam] and fatty liver disease such as the [V]eteran's cirrhosis."  The Veteran's representative criticized the VA physician for not reviewing studies that he said support a connection between exposure to dioxin and liver disease, to include those completed by the British Health Protection Agency (HPA) and the World Health Organization.  The Veteran's representative included an extract from a Toxicological overview completed by the HPA in 2008 that noted that health effects of chronic exposure to dioxins may include liver disease.  He also submitted one page from the results of an Internet search for the impact of dioxins on the liver listing several potentially relevant sources.  The Veteran was also critical of the VA examiner for not commenting on the link between diabetes and liver disease (a question not asked of the examiner), and submitted extracts from medical references discussing the link between diabetes and liver disease. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  See also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

In light of this precedent and the argument and references supplied by the Veteran's representative addressed above, the Board finds that the March 2013 opinion is inadequate, and that a new examination and opinion addressing the relationship, if any, between the presumed in-service herbicide exposure and liver disability is warranted.  The examiner should also provide opinion commenting upon on the newly raised contentions linking liver and kidney disabilities to service- connected diabetes.  

Prior to arranging for the Veteran to undergo VA examination, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

In his April 2013 presentation to the Board, the Veteran's representative found that it was "obvious" that additional service treatment records (STRs), such as reports of annual physicals, are missing.  While the record reflects STRs extending from the October 1965 entrance examination to the November 1985 separation examination, given the request of the Veteran's representative and the fact that this case must be remanded for the development discussed above, the RO should undertake action to ensure that all available STRs have been obtained.    

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the expanded claims on appeal, explaining  that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should request that the Veteran furnish, or furnish appropriate authorization for the RO to obtain, all outstanding, private records, to include a Dr. "Ullian" of the MUSC (Medical University of South Carolina)  a private physician the Veteran listed on an April 2011 VA Form 21-4142. 

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2012).  

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the expanded claims on appeal. 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the appropriate source(s) any additional STRs pertaining to the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, private records, to include a Dr. "Ullian" of the MUSC (Medical University of South Carolina),  a private physician listed on an April 2011 VA Form 21-4142

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or response(s) from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  

Following review of the claims file, the physician should provide opinions, consistent with sound medical judgment, as follows:  

a) Is it at least as likely as not (i.e., is there is a 50 percent or greater probability) that any liver disability demonstrated since the Veteran filed his claim in 2004 had its onset in or is/was otherwise medically related to service, to include presumed in-service herbicide exposure?  

The Board emphasizes that the requested opinion should be provided even if the physician determines that any liver disability present at any time between 2004 and the present has since resolved.

In rendering the requested opinion, the physician should specifically consider and discuss the STRs;  the treatment report received in August 2004 from T. F. Holmstrom, M.D (wherein it was noted that the Veteran's cirrhosis was non-alcohol related and non-hepatitis associated and "Agent Orange?" was added to the description of the Veteran's cirrhosis, suggesting that such disability may have been related to herbicide exposure); the medical resources linking dioxin to liver disease referenced and submitted by the Veteran's representative in April 2013; and all other post-service treatment records, as well as the contentions of the Veteran and his representative.  

b) Is it at least as likely as not that any disability associated with a liver disorder since the Veteran filed his claim in 2004 was caused or aggravated (worsened beyond natural progression) by the Veteran's service connected diabetes?  If aggravation is found, the examiner should attempt to quantify the extent of aggravation, if possible. 

In rendering the requested opinion, the examiner should specifically consider and discuss the medical resources linking liver disease to diabetes referenced and submitted by the Veteran's representative in April 2013, as well the post-service treatment records and the contentions of the Veteran and his representative.  

c) Is it at least as likely as not that any disability associated with a kidney disorder since the Veteran filed his claim in 2004 was caused or aggravated (worsened beyond natural progression) by liver disability or diabetes?  If aggravation is found, the examiner should attempt to quantify the extent of aggravation, if possible. 

In rendering the requested opinion, the examiner should specifically consider and discuss the post-service treatment records and the contentions of the Veteran and his representative.  

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached in a printed (typewritten) report.  

5.  To help avoid yet another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.   

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the expanded claims on appeal in light of pertinent evidence and legal authority. 

7.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes citation to and discussion of any additional legal authority considered, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).


